Case 2:17-cv-01495-NR Document 112 Filed 08/16/19 Page 1 of 3

IN TRE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JUSTIN EVERETT, )
Plaintiff,
We }
} Ciwil Action Ne. 2:1 7-cv-01495-
Fieldworks LLC, et )
al.:.
Defendants. }
Motev to enPoace Judge Pls ae
onocw Fon Discovery by GO Om ALB
AllG 16 2018
CLERK U.S, DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA
Respectfully,

Justin Everett
_ 2667
Date: 2 ~ Lf 6

Signature Pa (4. fale
Case 2: 17-cv- 01495- NR Document 112 Filed 08/16/19 Page 2 of 3
Case 2:17-cv-01495-NR Document 111 Filed 08/09/19 Pagé Porn Y Ss

Mobiop tocntonte JUroe Bhiths ondler Oy bo ODay

‘> | would like this judge to enforce the extension for discovery that was granted but never enforced. The
_ case is a joke without it. | don't think | need case law to ask that a judge’ S order actually be enforced.

It would ajso allow the case to proceed ’in a normal fashion. The case would be reset to the discovery
4 - phase: and-all post discovery motions, and errant trial dates, would be reset as well.

‘ ‘

it would also mean I could withdraw my appeals because there would be no harm, as long a as the entire

case {s reset to the discovery period,

Sincerely, Justiri Everett

wn

FILED
AUG 09 2013

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA
Case 2:17-cv-01495-NR Document 112 Filed 08/16/19 Page 3 of 3

Certificate of Service

I certify that on theflyes st day of /C £4 2019 this
statement will be emailed or mailed to the Defendant's
lawyers and a copy was either mailed or delivered to the
clerk's office:

Signature: gue Li (22
Date: 99. /6 —2015
